Citation Nr: 1648493	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a tailbone injury with low back pain, to include as secondary to service-connected hemorrhoids and/or post-operative status anterior lateral compartment syndrome, right lower leg with surgical scar.

2.  Entitlement to service connection for a cervical spine condition, to include cervical spondylosis and degenerative disc disease with radicular features, to include as secondary to service-connected hemorrhoids and/or post-operative status anterior lateral compartment syndrome, right lower leg with surgical scar.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at an October 2015 Video conference hearing.  The hearing transcript is of record.  

In January 2016, the Board reopened the Veteran's claims for entitlement to service connection for residuals of a tail bone injury with low back pain and entitlement to service connection for a cervical spine condition, to include cervical spondylosis and degenerative disc disease with radicular features, and remanded the case again for further development by the originating agency.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In accordance with the Board's January 2016 remand, the Veteran was afforded new VA lumbar spine and cervical spine examinations in July 2016.

During the lumbar spine examination, the Veteran was diagnosed with a chronic lumbar strain.  The examiner noted that there were no motor or sensory changes related to his spine identified, no post-traumatic changes to his spine identified, and no radiculopathy from his spine identified.  He noted further that the Veteran's current condition and diagnosis were not documented in the service treatment records, and that he had buttock and upper thigh pain associated with his ischial
tuberosity and associated muscle and soft tissue pain, but he did not appear to have radiculopathy from his back.  The examiner opined that it is less likely than not that the Veteran's currently diagnosed back condition was incurred in or caused by the claimed in-service, injury, event or illness.  In rendering his opinion, he noted that the Veteran has no record of chronic back problems during military service, and that there were no current findings of back-related pathology related to his military service.  

The Board finds this opinion inadequate for evaluation purposes.  First of all, with regard to direct service connection, the examiner essentially opined that as there is no evidence of chronic back problems in the service treatment records, the Veteran's current lumbar spine disability is not related to his active military service.  However, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2015).  The July 2016 lumbar spine examiner did not provide an adequate opinion as to whether the lumbar spine disability identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The opinion is also incomplete, and therefore, inadequate for evaluation purposes.  In this regard, in the January 2016 remand, the examiner was directed to provide an opinion as to whether the Veteran's chronic lumbar strain was caused by, or aggravated beyond its normal progression, by any of the Veteran's service-connected conditions, to include: hemorrhoids, and/or post-operative status anterior lateral compartment syndrome, right lower leg with surgical scar.  The examiner noted that the Veteran had service-connected motor and sensory changes of his right lower leg and foot associated with his service-connected compartment syndrome, but concluded that these findings were not related to his spine.  However, the examiner did not give a rationale for this portion of the opinion, and he failed to provide an opinion as to whether the lumbar strain was caused or aggravated by the service-connected hemorrhoids.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

During the cervical spine examination, the Veteran was diagnosed with degenerative disc and joint disease of the cervical spine.  The examiner noted that he had radicular symptoms down his right upper extremity related to his neck condition.  He also has impingement syndrome, right shoulder, which caused pain in the shoulder area, and a trigger point on his right trapezius with referred pain down his right arm.  The examiner opined that it is less likely than not that the Veteran's currently diagnosed neck condition was incurred in or caused by the claimed in-service injury, event or illness.  Rather, his neck condition is more likely than not related to nonspecific degenerative changes of his cervical spine.  His only rationale was that there is no record or findings of neck pathology during military service.  As noted above, the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, this portion of the July 2016 cervical spine examiner's opinion is inadequate for evaluation purposes.  The examiner also opined that it is less likely than not that the Veteran's currently diagnosed neck condition was proximately due to or a residual of the Veteran's service-connected leg condition, hemorrhoids or his current back condition.  He also concluded that the Veteran's neck problems are less likely than not related to his symmetrical gait.  The examiner did not provide rationales for these findings, and as such, this portion of the opinion is also inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  

As such, the Board finds that a remand for new examinations and medical opinions as to the etiology of the Veteran's current lumbar and cervical spine disabilities is necessary.  See 38 C.F.R. § 4.2 (2015).  In rendering the new opinions, the examiners should consider the Veteran's statements regarding the occurrence of his lumbar spine and cervical spine disabilities, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).


Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records from July 2016 and associate them with the claims file.

2.  After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by an examiner who has not previously examined him, in order to ascertain the nature and etiology of the Veteran's currently diagnosed lumbar spine disability.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's assertions that he has had to alter his posture as a result of both his hemorrhoids and right leg and that he has observed the pain in his lower back increase in relation to such.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic lumbar strain was caused by, or is the result of, the Veteran's military service.  The examiner should specifically consider whether this disability may be the result of the Veteran's June 2, 1985 tailbone injury in service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic lumbar strain was caused by, or aggravated beyond its natural progression, by any of the Veteran's service-connected conditions, to include: hemorrhoids and/or post-operative status anterior lateral compartment syndrome, right lower leg with surgical scar.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Also, the Veteran should be afforded an appropriate examination by an examiner who has not previously examined him in order to determine the etiology of his cervical spine disability.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's assertions that he has had to alter his posture as a result of both his hemorrhoids and right leg and that he has observed the pain in his cervical spine increase in relation to such.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was caused by, or is the result of, the Veteran's military service.  The examiner should specifically consider whether this disability may be the result of the Veteran's June 2, 1985 tailbone injury in service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was caused by, or aggravated beyond its natural progression, by any of the Veteran's service-connected conditions, to include: hemorrhoids and/or post-operative status anterior lateral compartment syndrome, right lower leg with surgical scar.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

